In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-739V
                                    Filed: November 7, 2016
                                           Unpublished

****************************
IRMA SALAS,                             *
                                        *
                   Petitioner,          *    Ruling on Entitlement; Concession;
v.                                      *    Tetanus, Diphtheria, acellular Pertussis
                                        *     (“Tdap”) Vaccination; Hepatitis A
                                        *    (“Hep A”) Vaccination; Measles, Mumps,
SECRETARY OF HEALTH                     *    and Rubella (“MMR”) Vaccination;
AND HUMAN SERVICES,                     *    Shoulder Injury Related to Vaccine
                                        *    Administration (“SIRVA”);
                   Respondent.          *    Special Processing Unit (“SPU”)
                                        *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Ryan Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 22, 2016, Irma Salas (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered injuries to
her left shoulder after receiving the tetanus, diphtheria, acellular pertussis (“Tdap”),
Hepatitis A (“Hep A”), and measles, mumps, and rubella (“MMR”) vaccines on October
16, 2013. Petition at 1. Petitioner further alleges that she received the vaccine in the
Untied State, that she has suffered the residual effects of her injury for more than six
months, and that neither she nor any other party has received compensation for her
injury alleged as vaccine caused. Id. at ¶¶ 12-14. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On November 4, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded that petitioner’s alleged injury
is consistent with SIRVA; that a preponderance of evidence establishes that her SIRVA
was caused-in-fact by the vaccinations she received in her left arm on October 16,
2013; and that no other causes for petitioner’s SIRVA were identified.” Id. at 4 (citation
omitted). Respondent further indicates that “the statutory six month sequela
requirement has been satisfied . . . [and] petitioner has satisfied all legal prerequisites
for compensation under the Act.” Id. (citation omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2